        Case 3:19-cv-04238-MMC Document 178 Filed 06/11/20 Page 1 of 5



 1   QUINN EMANUEL URQUHART &                     Colin H. Murray (SBN 159142)
     SULLIVAN, LLP                                 colin.murray@bakermckenzie.com
 2    Sean S. Pak (SBN 219032)                    BAKER & McKENZIE LLP
      seanpak@quinnemanuel.com                    Two Embarcadero Center, 11th Floor
 3    Iman Lordgooei (SBN 251320)                 San Francisco, CA 94111-3802
      imanlordgooei@quinnemanuel.com              Telephone: +1 415 576 3000
 4    50 California Street, 22nd Floor            Facsimile: +1 415 576 3099
      San Francisco, CA 94111
 5    Telephone: (415) 875-6600                   Jay F. Utley (Pro Hac Vice)
      Facsimile: (415) 875-6700                    jay.utley@bakermckenzie.com
 6                                                Bart Rankin (Pro Hac Vice)
     JWC LEGAL                                     bart.rankin@bakermckenzie.com
 7    Jodie W. Cheng (SBN 292330)                 Mackenzie M. Martin (Pro Hac Vice)
      jwcheng@jwc-legal.com                        mackenzie.martin@bakermckenzie.com
 8    One Market Street                           John G. Flaim (Pro Hac Vice)
      Spear Tower, 36th Floor                      john.flaim@bakermckenzie.com
 9    San Francisco, CA 94105                     Chaoxuan Liu (Pro Hac Vice)
      Telephone: (415) 293-8308                    charles.liu@bakermckenzie.com
10                                                Mark Ratway (Pro Hac Vice)
     Attorneys for Plaintiffs                      mark.ratway@bakermckenzie.com
11   Proofpoint, Inc. and Cloudmark LLC           BAKER & McKENZIE LLP
                                                  1900 North Pearl Street, Suite 1500
12                                                Dallas, Texas 75201
                                                  Telephone: +1 214 978 3000
13                                                Facsimile: +1 214 978 3099

14                                                Attorneys for Defendants
                                                  Vade Secure, Incorporated; Vade Secure SASU;
15                                                and Olivier Lemarié
16
                                UNITED STATES DISTRICT COURT
17
                              NORTHERN DISTRICT OF CALIFORNIA
18
                                       SAN FRANCISCO DIVISION
19

20
     PROOFPOINT, INC.; CLOUDMARK LLC,                 Case No. 3:19-cv-04238-MMC-RMI
21
                         Plaintiffs,                  Date Action Filed: July 23, 2019
22         v.
                                                      JOINT STATEMENT RE: PROPOSED
23
     VADE SECURE, INCORPORATED; VADE                  ORDER PURSUANT TO ECF NO. 175
24   SECURE SASU; OLIVIER LEMARIÉ,

25                       Defendants.
26

27

28
                                                                 Case No. 3:19-cv-04238-MMC-RMI
                                 JOINT STATEMENT RE: PROPOSED ORDER PURSUANT TO ECF NO. 175
        Case 3:19-cv-04238-MMC Document 178 Filed 06/11/20 Page 2 of 5




Honorable Judge Illman:

       Defendants Vade Secure, Incorporated and Vade Secure SASU (collectively “Vade”) and
Olivier Lemarié (collectively with Vade, “Defendants”) and Plaintiffs, Proofpoint, Inc. and
Cloudmark LLC’s (“Plaintiffs”) file this short joint statement in connection with Defendants’
motion to quash six nonparty subpoenas served by Plaintiffs. (See Jt. Disc. Statement, ECF No.
167.) The Parties were unable to reach agreement on a Proposed Order and attach their respective
Proposed Orders. Defendants’ Proposed Order is attached as Exhibit 1 and Plaintiffs’ Proposed
Order is attached as Exhibit 2. The transcript of the June 5, 2020 hearing is attached as Exhibit 3.
The Parties also set forth below a brief description of the remaining unresolved issues in separate
statements below.




                                                  1
                                                                     Case No. 3:19-cv-04238-MMC-RMI
                               JOINT STATEMENT RE: PROPOSED ORDER PURSUANT TO ECF NO. 175
        Case 3:19-cv-04238-MMC Document 178 Filed 06/11/20 Page 3 of 5



               Defendants’ Statement – Proposed Order Attached as Exhibit 1

        Defendants moved to quash the subpoenas based on objections that they, inter alia, violate
federal privacy laws such as the Stored Communications Act (“SCA”), demand Defendants’
privileged information, and are overbroad. (ECF No. 167.) The Court ordered the Parties to meet
and confer to attempt to reach agreement on limitations and a procedure for the nonparties to
produce documents and information that protects Defendants’ rights and privileges. (ECF No.
175.) Defendants have engaged in good faith to attempt to reach agreement, but agreement could
not be reached on all issues. Key to the remaining issues in dispute is Plaintiffs’ attempt to compel
consent to the release of unlimited account content, including relating to unknown accounts,
protected by the SCA. Consistent with the Court’s prior statement that consent would not be
compelled without Vade having the opportunity to brief the issue of compelled consent, which has
not happened, see Hr’g Tr. at 4: 14-24 (Ex. 3), Defendants ask the Court to permit briefing to allow
for a full record regarding compelled consent and other disputed issues.

        Compelling Nonparty Responses: Plaintiffs’ Proposed Order is, in effect, an order
compelling nonparties to produce documents “as soon as possible,” which is not an issue that has
been briefed before the Court. Plaintiffs’ proposed order fails to acknowledge the nonparties’
written objections and rights to move to quash or to seek to limit, by agreement or otherwise, the
scope and timing of their responses to the subpoenas. Moreover, Plaintiffs have not filed a motion
to compel, and the Court has not made any rulings in this regard. Defendants’ Proposed Order
addresses the handling of documents and information, once produced by nonparties, as was
discussed during the Hearing on June 5, 2020.

       Date Limitation: Defendants seek a temporal limitation of January 1, 2016 forward for all
account information and content sought from the four nonparty service providers. Plaintiffs will
not agree to any temporal limitations. Plaintiffs’ allegations in this case relate to former
Cloudmark engineers that departed many months after January 1, 2016. (Pls.’ Compl. ¶¶ 5-6, 38.)
Especially given the privacy interests implicated, the proposed temporal limitation is necessary.

       Unidentified Accounts Using “@vade” Domains: Plaintiffs’ proposal orders service
providers to produce account information and content for any account registered using an
@vadesecure.com or @vaderetro.com domain, and Plaintiffs have demanded that Defendants be
compelled to consent to release of information and content associated with unidentified @vade
domains. This is a violation of Vade’s employees’ privacy interests and has not been considered
by the Court, much less briefed by Vade.

        Unowned Accounts: The four Vade engineers identified in the Complaint are only aware
of accounts registered with the service providers using ol@overnetworks.com,
alex.boussinet@gmail.com, guillaume.sejourne@gmail.com, and xavier.delannoy@gmail.com.
Based on speculation, Plaintiffs’ seek a court order compelling Vade to consent to the production
of the content of accounts registered using numerous other email addresses. Certain employees
have agreed to provide consent to production of information and content, for the known accounts,
to Defendants’ counsel with a temporal limitation and to the extent not already publicly available.
Vade also does not object to the service providers informing the Parties if any of the speculative
email addresses were used to create an account, at which time the Parties can meet and confer to
discuss the discovery of any such accounts.

                                                       Respectfully submitted,
                                                       BAKER & McKENZIE LLP
                                                       By: /s/ Mackenzie Martin
                                                            Mackenzie M. Martin

                                                   2
                                                                           Case No. 3:19-cv-04238-MMC
                                JOINT STATEMENT RE: PROPOSED ORDER PURSUANT TO ECF NO. 175
          Case 3:19-cv-04238-MMC Document 178 Filed 06/11/20 Page 4 of 5



                 Plaintiffs’ Statement – Proposed Order Attached as Exhibit 2

The parties have reached agreement on many of the provisions for an order regarding the
nonparties. However, the parties are at an impasse on the following issues:

Clear guidance to nonparties: Defendants object to language that provides specific direction to
the nonparties regarding collection and production of responsive information. However, that is
exactly the purpose of the order. (Ex. 3 at 26:12–14 (Court instructing parties to “draft up an order
that is going to capture all these sort of procedural things and include a timeline in there”; id. at
26:18–20 (“But I do want a timeline in the order so the third parties know what their expectations
are as well.”). As the Court instructed, Plaintiffs’ proposal sets forth what is expected of the
nonparties so that any divergence may be identified and, if needed, addressed by the Court. (See
id. at 26:15–20, 25:23–26:1.)

Collection from Service Provider accounts associated with relevant email addresses1 (Ex. 2
(“Pls’ PO”), recitals a–c): Defendants propose that only the Service Provider accounts
unilaterally identified by Defendants should be collected and reviewed; and any action regarding
other accounts registered to the Former Cloudmark Employees would be postponed pending a later
meet-and-confer. But Defendants’ proposal defeats the very purpose of the order: to provide
clarity as to what the nonparties should produce. (Ex. 3 at 26:6–10 (“COURT: So what I want
you guys to do is craft that language . . . so that it is clear for the third parties that they are not, you
know, in danger of producing something that they shouldn’t have . . . .”); see also id. at 26:11–20,
25:23–26:1).) The parties have already spent hours discussing review procedures that address the
concerns of Defendants (and employees); and these procedures should apply equally to all
productions of account content.

Inventory of accounts registered to Vade Email Addresses (Pls’ PO ¶ 1(b)): Defendants
contend that they cannot determine all Vade corporate email addresses (i.e., ending in
“@vadesecure.com” or “@vaderetro.com”) that are registered to Service Provider accounts, but
have provided no good reason why the Service Providers should not identify the accounts. Such
accounts may contain relevant information and, at a minimum, should be subject to N.D. Cal. ESI
disclosure obligations. Plaintiffs’ proposal does not ask the Service Providers to immediately
produce the content of the accounts; instead, Plaintiffs’ proposal simply allows the parties to
meaningfully discuss which accounts likely contain information that should be collected.
Moreover, Plaintiffs’ proposal imposes no further burden on the nonparties, as most of them were
already in the process of this investigation when Defendants filed their Motion to Quash.

Requiring consent under the SCA without temporal limitation (Pls’ PO ¶ 7): The main
purpose of a procedure allowing initial review by Defendants is to alleviate Defendants’ alleged
privacy concerns and so the nonparties may produce information without fear of violating the SCA.
(Ex. 3 at 25:17–26:5.) Without such consents, the order will not allow for any production by the
nonparties. Thus, Plaintiffs request the language requiring the parties to obtain necessary consents.
According to Defendants, the Former Cloudmark Employees already agree to provide consent for
some of their account contents, limited to content “dated” after January 1, 2016. But Defendants’
consents should not be restricted; limiting consent to content dated after Jan. 1, 2016 would likely
exclude the most relevant information—content created by the Former Cloudmark Employees
during their Cloudmark employment.

                                                          Respectfully submitted,
                                                          By: /s/ Sean Pak
                                                               Sean Pak

1
    Those of Olivier Lemarié, Alexandre Boussinet, Xavier Delannoy, and Guillaume Séjourné.
                                                      3
                                                                           Case No. 3:19-cv-04238-MMC-RMI
                                  JOINT STATEMENT RE: PROPOSED ORDER PURSUANT TO ECF NO. 175
        Case 3:19-cv-04238-MMC Document 178 Filed 06/11/20 Page 5 of 5



                           ATTESTATION OF CONCURRENCE

       I, Jodie W. Cheng, am the ECF user whose ID and password are being used to file this
JOINT DISCOVERY STATEMENT RE: PROPOSED ORDER PURSUANT TO ECF NO.
175 Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified above
have concurred in the filing of this document.

       Dated: June 11, 2020



                                                     By: /s/ Jodie W. Cheng
                                                            Jodie W. Cheng




                                                                     Case No. 3:19-cv-04238-MMC-RMI
                                                                  ATTESTATION OF CONCURRENCE
